                        Case 20-50496-btb                       Doc 60      Entered 07/10/20 15:39:52     Page 1 of 11

                                                                                                                E-filed on   July 10, 2020
 ALAN R. SMITH, ESQ.
 Name
 SBN 1449 NV
 Bar Code #
 505 RIDGE STREET
 RENO, NV 89501-1719
 Address
 (775) 786-4579
 Phone Number

                                                     UNITED STATES BANKRUPTCY COURT
                                                            DISTRICT OF NEVADA
 In re:      EXTRACTECH, LLC                                                                  Case No.:   20-50496
                                                                                              Chapter:    11
                                                                                              Trustee
                                                                Debtor(s)


                                                                AMENDMENT COVER SHEET
The following items have been amended in the above named bankruptcy proceeding (check all applicable
boxes).
            Voluntary Petition (specify reason for amendment)
            Summary of Schedules
            Statistical Summary of Certain Liabilities
            Schedule A - Real Property
            Schedule B - Personal Property
            Schedule C - Property Claimed as exempt
            Schedule D, E, or F, and/or Matrix, and/or List of Creditors or Equity Holders
               Add/delete creditor(s), change amount or classification of debt - $31 Fee required
               Add/change address of already listed creditor - No fee
            Schedule G - Schedule of Executory Contracts and Unexpired Leases
            Schedule H - CoDebtors
            Schedule I - Current Income of Individual Debtor(s)
            Schedule J - Current Expenditures of Individual Debtor(s)
            Declaration Concerning Debtor's Schedules
            Statement of Financial Affairs and/or Declaration
            Chapter 7 Individual Debtor's Statement of Intention
            Disclosure of Compensation of Attorney for Debtor(s)
            Statement of Current Monthly Income and Means Test Calculation
            Certification of Credit Counseling
            Other:


                    Amendment of debtor(s) Social Security Number requires the filer to follow the instructions
                    provided by the Office of the U.S. Trustee, see link to the U.S. Trustee's website on our
                    website: www.nvb.uscourts.gov

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                        Case 20-50496-btb                       Doc 60   Entered 07/10/20 15:39:52   Page 2 of 11

                                                                                                          E-filed on   July 10, 2020

                                                                     Declaration of Debtor
I (We) declare under penalty of perjury that the information set forth in the amendment(s) attached hereto is
(are) true and correct to the best of my (our) information and belief.
 /s/ DAVID NEISINGH
 DAVID NEISINGH
 Debtor's Signature
 Date: July 10, 2020




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                          Case 20-50496-btb                          Doc 60       Entered 07/10/20 15:39:52                  Page 3 of 11

 Fill in this information to identify the case:

 Debtor name         EXTRACTECH, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)             20-50496
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   DB-JB INVESTMENTS, LLC                         Describe debtor's property that is subject to a lien               $3,543,750.00             $2,000,000.00
       Creditor's Name                                103 Mcleod Street, Yerington, NV; APN
                                                      1-541-08
                                                      37,000 sq. ft. Processing Facility on 12 acres
       539 RIVERSIDE DR                               Industrial Property; 100% Interest
       Reno, NV 89503
       Creditor's mailing address                     Describe the lien
                                                      First Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. DB-JB INVESTMENTS,
       LLC
       2. LYON COUNTY
       CLERK/TREASURER

       HIGH PLAINS PARTNERS,
 2.2                                                                                                                     $2,535,000.00               $392,189.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Processing Equipment (SEE ATTACHED)
       C/O CECILIA LEE, ESQ.
       448 RIDGE STREET
       RENO, NV 89501
       Creditor's mailing address                     Describe the lien
                                                      Perfected Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                           Case 20-50496-btb                         Doc 60       Entered 07/10/20 15:39:52                     Page 4 of 11

 Debtor       EXTRACTECH, LLC                                                                         Case number (if known)       20-50496
              Name

        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        LYON COUNTY
 2.3                                                                                                                             $7,194.59     $2,000,000.00
        CLERK/TREASURER                               Describe debtor's property that is subject to a lien
        Creditor's Name                               103 Mcleod Street, Yerington, NV; APN
                                                      1-541-08
                                                      37,000 sq. ft. Processing Facility on 12 acres
        27 SOUTH MAIN STREET                          Industrial Property; 100% Interest
        Yerington, NV 89447
        Creditor's mailing address                    Describe the lien
                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

 2.4    TERPENEX, LLC                                 Describe debtor's property that is subject to a lien                 $1,106,180.76       $1,106,180.76
        Creditor's Name                               Processing Equipment
        c/o Amy N. Tirre, Esq.
        3715 Lakeside Drive, Ste. A
        Reno, NV 89509
        Creditor's mailing address                    Describe the lien
                                                      Sales Contract & Security Agreement/UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $7,192,125.3
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         5

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                         Case 20-50496-btb                           Doc 60   Entered 07/10/20 15:39:52                    Page 5 of 11

 Debtor       EXTRACTECH, LLC                                                                   Case number (if known)         20-50496
              Name

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Case 20-50496-btb   Doc 60   Entered 07/10/20 15:39:52   Page 6 of 11
Case 20-50496-btb   Doc 60   Entered 07/10/20 15:39:52   Page 7 of 11
Case 20-50496-btb   Doc 60   Entered 07/10/20 15:39:52   Page 8 of 11
Case 20-50496-btb   Doc 60   Entered 07/10/20 15:39:52   Page 9 of 11
Case 20-50496-btb   Doc 60   Entered 07/10/20 15:39:52   Page 10 of 11
Case 20-50496-btb   Doc 60   Entered 07/10/20 15:39:52   Page 11 of 11
